02-11-179-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00179-CR
 
 



Joemar Jackson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          Appellant
Joemar Jackson attempts to appeal from the denial of his pro se motion for
use of the trial record on a loan basis.  On May 24, 2011, we notified Jackson
of our concern that this court lacks jurisdiction over this appeal, and we
informed him that unless he or any party desiring to continue the appeal files
with the court, on or before June 3, 2011, a response showing grounds for
continuing the appeal, the appeal would be dismissed for want of jurisdiction. 
See Tex. R. App. P. 44.3.  We have received no response.  Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 43.2(f);
Self v. State, 122 S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.)
(dismissing appeal for want of jurisdiction where trial court denied
appellant’s request for free copy of trial court’s records to prosecute
post-conviction writ of habeas corpus); Crear v. State, No.
14-05-00222-CR, 2005 WL 914123, at *1 (Tex. App.—Houston [14th Dist.] Apr. 21,
2005, no pet.) (mem. op., not designated for publication) (dismissing for want
of jurisdiction appeal of denial of pro se motion to obtain records and
request for loan of trial records).
 
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  July 28, 2011




[1]See Tex. R. App. P. 47.4.